United States Court of Appeals
                                                                                            Fifth Circuit
                                                                                           F I L E D
                                                  In the                                   August 22, 2006
                         United States Court of Appeals                               Charles R. Fulbruge III
                                       for the Fifth Circuit                                  Clerk
                                            _______________

                                              m 05-31056
                                            Summary Calendar
                                            _______________




                                            BRENDA BOWIE,
                                    ON BEHALF OF DE’ERICA BOWIE,


                                                               Plaintiff-Appellant,

                                                 VERSUS

                                       JO ANNE B. BARNHART,
                                 COMMISSIONER OF SOCIAL SECURITY,

                                                               Defendant-Appellee.


                             ____________________________________

                             Appeal from the United States District Court
                                for the Western District of Louisiana
                                         m 1:04-CV-1602
                             ____________________________________



Before SMITH, GARZA, and PRADO,                            Brenda Bowie, an applicant for Supplemen-
  Circuit Judges.                                      tal Security Income (“SSI”) disability benefits
                                                       on behalf of her minor daughter, De’Erica,
PER CURIAM:*                                           appeals the district court’s affirmance of the
                                                       Social Security Commissioner’s decision to
                                                       deny the requested benefits on the ground that
   *
    Pursuant to 5TH CIR. R. 47.5, the court has de-
termined that this opinion should not be published
                                                           *
and is not precedent except under the limited              (...continued)
                                     (continued...)    circumstances set forth in 5TH CIR. R. 47.5.4.
De’Erica is not disabled within the meaning of         cord. He accordingly recommended that the
the Social Security Act. We affirm.                    Commissioner’s decision be upheld.

                      I.                                  Specifically, the magistrate judge found that
   In 1995, at the age of two, De’Erica suf-           although there are indications that De’Erica
fered kidney failure and required an organ             has learning difficulties, the record does not
transplant. At that time she was found to be           reflect a disabling learning disorder. The
disabled and began receiving SSI benefits.             magistrate judge additionally found that the
Pursuant to a continuing disability review, the        ALJ did consider the side effects caused by the
Social Security Administration terminated her          immuno-suppressants and further found that
benefits in November 2001.                             substantial evidence in the record supports the
                                                       ALJ’s determination that these effects are not
   Bowie, on behalf of her daughter, filed a           disabling. The magistrate judge likewise held
new application for SSI benefits in July 2002          that medical records support the ALJ’s finding
on the basis of the child’s continuing kidney          that though De’Erica’s post-transplant status
problems. In March 2004, after holding a               and learning problems qualify as severe impair-
hearing, an administrative law judge (“ALJ”)           ments, the child does not suffer from any
ruled that although De’Erica is severely im-           marked limitations in the relevant functional
paired, she is not disabled within the meaning         domains. The judge noted that Bowie had not
of the Act. Bowie appealed to the agency’s             pointed to any record evidence that indicated
Appeals Council, which declined to review the          otherwise.
case. The ALJ’s ruling accordingly became
the final administrative decision of the Com-             Although the ALJ never mentioned Denys-
missioner.                                             Drash syndrome by name, the magistrate judge
                                                       found that the ALJ had adequately considered
    Bowie sought judicial review of that deci-         the effects the disease had on the child by
sion in federal district court, arguing that in        taking all of its symptoms into account when
failing to find De’Erica disabled, the ALJ erred       determining the extent of her functional limita-
by (1) rejecting a finding by the school board         tions.1 Finally, the magistrate judge deter-
that her daughter has a learning disorder, (2)
failing to address the negative side-effects of
the immuno-suppressants taken by the child to             1
                                                            Denys-Drash syndrome consists of three main
prevent her body’s rejection of the trans-             parts: congenital kidney disease, Wilms’ tumor (a
planted kidney, (3) finding that the child has         type of kidney cancer), and malformation of the
less than marked limitations in the six domains        sexual organs (also known as an intersex disorder)
covered by agency regulations, (4) failing to          caused by mutations in the Wilms’ tumor suppres-
address the effect of Denys-Drash syndrome             sor gene. De’Erica’s renal failure and Wilms’
on the child, and (5) rejecting Bowie’s request        tumor were considered by the ALJ in reaching his
to supplement the record with additional               decision to deny benefits. Bowie argued in the
medical records substantiating the diagnosis of        district court that the ALJ erred by failing to con-
                                                       sider and develop the record with respect to a pos-
Denys-Drash syndrome. After reviewing the
                                                       sible intersex disorder, but the magistrate judge
briefs and administrative record, a magistrate
                                                       found that De’Erica’s medical records did not
judge determined that the ALJ’s ruling is              indicate that the child had such a disorder, and that
supported by substantial evidence in the re-                                                  (continued...)

                                                   2
mined that supplementation of the record with          by substantial evidence are conclusive. See 42
additional evidence of the Denys-Drash diag-           U.S.C. § 405(g).
nosis was not necessary, because the com-
plications caused by the disease were already                               III.
in the record and considered by the ALJ.                  In determining whether a child is disabled
                                                       within the meaning of the Social Security Act,
    Bowie filed objections to the magistrate           the Commissioner must consider
judge’s report and recommendation, arguing,
inter alia, that he had made an inappropriate             (1) whether the child is engaged in substan-
medical finding. Over these objections, the               tial gainful activity; (2) whether the child
district court adopted the recommendation and             has an impairment that is “severe;” and
affirmed the Commissioner’s decision to deny              (3) whether the child’s impairment is medi-
benefits. The court noted that “the Magistrate            cally or functionally equivalent in severity
Judge’s incidental references to medical defini-          to the impairments listed in the disability
tions, with appropriate citations, are informa-           regulations. For the third inquiry, the ALJ
tional only and do not purport to form any                must consider whether the applicant’s im-
basis for the ultimate conclusions reached.”              pairment results in a marked limitation in
The court further stated that the record re-              two domains or an extreme limitation in
flects that the medical experts who testified at          one domain for the following: (1) acquiring
the administrative hearing “have considered               and using information; (2) attending and
the underlying Denys-Drash syndrome in                    completing tasks; (3) interacting and relat-
formulating their opinions.”                              ing with others; (4) moving about and man-
                                                          ipulating objects; (5) caring for oneself; and
                       II.                                (6) health and physical well-being.
   “Our review is limited to determining
whether the Commissioner’s decision is sup-            Swist, 2006 U.S. App. LEXIS 9938, at *4-*5
ported by substantial evidence and whether the         (internal citations and quotations omitted). A
proper legal standards were applied.” Swist ex         “marked limitation” is one that “interferes seri-
rel. Green v. Barnhart, No. 05-50562, 2006             ously with your ability to independently ini-
U.S. App. LEXIS 9938, at *3-*4 (5th Cir.               tiate, sustain, or complete activities.” 20
Apr. 20, 2006) (per curiam) (unpublished).             C.F.R. § 416.926a(e)(2). It is a limitation that
“Substantial evidence is such relevant evidence        is “more than moderate” but “less than ex-
as a reasonable mind might accept as adequate          treme.” Id.
to support a conclusion.” Greenspan v.
Shalala, 38 F.3d 232, 236 (5th Cir. 1994).                The ALJ rested his decision on the third
“[I]t must be more than a scintilla, but it need       prong. In contending that De’Erica is, con-
not be a preponderance.” Leggett v. Chater,            trary to the ALJ’s determination, disabled,
67 F.3d 558, 564 (5th Cir. 1995). Findings of          Bowie reasserts on appeal all of her arguments
fact made by the Commissioner and supported            made to the district court, including that the
                                                       magistrate judge erred by making an “inde-
                                                       pendent medical finding” in holding that “the
   1                                                   symptoms discussed by physicians in the rec-
    (...continued)
the burden of proving such a condition fell on
                                                       ord and the ALJ are caused by or [are] a result
Bowie, not the Commissioner.                           of De’Erica’s Denys-Drash Syndrome.”

                                                   3
   Because none of the doctors whose opin-
ions are a matter of record found that De’Erica
suffers a marked limitation in any of the rele-
vant domains, and because Bowie has pointed
us to no medical evidence to the contrary, we
agree with the magistrate judge that the ALJ’s
determination regarding the severityof De’Eri-
ca’s functional limitations is supported by
substantial evidence.

    We further agree, for the reasons stated in
the magistrate judge’s recommendation, that in
reaching his determination of non-disability,
the ALJ adequately took into account
De’Erica’s learning problems, the side-effects
the child suffered as a result of taking immuno-
suppressants, and all symptoms indicative of
Denys-Drash syndrome. Because the ALJ
considered all symptoms in the record indica-
tive of Denys-Drash, we agree with the mag-
istrate judge that supplementation of the re-
cord to substantiate that diagnosis was not
necessary. Furthermore, we agree with the
district court that the magistrate judge’s elabo-
ration of the symptoms of Denys-Drash did
not amount to an inappropriate medical finding
based on evidence outside of the record, but
rather was merely an informational discussion
designed to explain why the ALJ had not erred
by failing to mention the syndrome by name.

   Because the ALJ’s decision to denybenefits
on account of non-disability is supported by
substantial evidence, we AFFIRM.




                                                    4